DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 2/23/2021.
• Claims 1, 3-3, 6-20 are currently pending, wherein claims 11-17 have been withdrawn from consideration dude to non-elected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 20200202863).
Regarding claim 1, Paul discloses a method for controlling at least one instrument in a lab environment (figs. 1, 4, 5), the method comprising: 
providing, in acoustic proximity to a first location (e.g. room 1, figs. 1, 4, 5) having a first instrument in the lab environment (figs. 1, 4, 5), an audio interface configured to receive voice commands (voice-enabled virtual digital assistant, figs. 1, 4, 5) and to transmit a first electrical signal responsive to a first voice command to an intermediary location (e.g. room 1, fig. 1, 4, 5); and 
receiving, from the intermediary location, at a second location (e.g. room 2, figs. 1, 4, 5), a computer instruction (commands/tasks/instructions, fig. 6), the computer instruction configuring the computer to select and issue an instrument command (sample of instrument commands are but fails to expressly teach and/or suggest second instrument sending instrument commands to the first instrument from a different location.
	Paul’s disclosure of voice-enabled digital assistant can be a hardware or a software, wherein software can be installed on any memory device such as instrument devices (par. 38). Fig. 5 shows an example of Room 1 and Room 2, wherein each room has its own voice-enabled digital assistant. It is obvious to embedded the voice-enabled digital assistant into the instrument in the Room 2 in order to control instrument device in Room 1 via network communication. Therefore, it would have been obvious to implement the voice-enabled digital assistant onto the instrument device that enables said device to send commands/controls instruction to instruments/devices in another location/room. 

Regarding claim 2, Paul further discloses the method of claim 1, wherein the computer is embedded (a voice-enabled digital communications assistant may be embedded in a smart device, instrument, system, or subsystem, par.38) in one of the first instrument and a second instrument configured to control the first instrument. 

Regarding claim 3, Paul further discloses the method of claim 2, wherein the instrument command is selected from a table of instrument commands (commands table I, II, pars. 16, 18) associated with the one of the first and second instrument. 

Regarding claim 4, Paul further discloses the method of claim 1, wherein the instrument command is selected via a computer program that associates a universal set of voice commands (command table I, II, pars. 16, 18) with an instrument type, and associates a voice command with an instrument command for a particular make and model of the instrument type (pars. 32, 55). 


Regarding claim 6, Paul further discloses the method of claim 1, wherein the instrument command is issued by the using a Virtual Instrument Software Architecture (VISA, virtual assistant commands, figs. 1, 4, 5, 6). 



Regarding claim 8, Paul further discloses the method of claim 1, wherein the voice command is a command to direct the first instrument to perform a sequence of operations (commands as shown in table I, II, pars. 16-18) and the second instrument issues at least one instrument command to cause the first instrument to perform the sequence of operations. 

Regarding claim 9, Paul further discloses the method of claim 1, wherein the first location in the lab environment includes a test region and the second location is in a control and monitoring (using voice-enabled virtual assistant device for monitoring/testing of equipment/devices, figs. 1, 4, 5, 6, pars. 56-57 locally or remotely via a network connection) region for controlling and monitoring a test of a device in the test region. 

Regarding claim 10, Paul further discloses the method of claim 1, wherein the audio interface and the second instrument are portable (par. 38). 

Regarding claims 18-20 recite limitations that are similar and in the same scope of invention as to those in claims 1, 3, and 4 above; therefore, claims 18-20 are rejected for the same rejection rationale/basis as described in claims 1, 3, and 4 above. 

Response to Arguments
• Applicant’s arguments, see pages 8-10, filed 2/23/2021, with respect to the rejection(s) of claim(s) 1, 18, and 19 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art of record due to amended limitations/features as cited in independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439.  The examiner can normally be reached on M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIERRY L PHAM/Primary Examiner, Art Unit 2674